          Case 1:01-cv-01357-RCL Document 816 Filed 07/14/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
JOHN DOE I, et al.,                     )
                                        )
            Plaintiffs,                 ) Civil Action No. 01-1357 (RCL/AK)
                                        )
v.                                      )
                                        )
EXXON MOBIL CORPORATION, et al.,        )
                                        )
            Defendants.                 )
                                        )

                UNOPPOSED MOTION TO DESIGNATE FILING AS HSD


        Pursuant to this Court’s Standing Order No. 21-3 and Local Civil Rule 5.1(h), Plaintiffs

seek leave to designate Attachment 2 to Exhibit A to the Reply Memorandum in Support of

Plaintiffs’ Motion for Reasonable Expenses as a Highly Sensitive Document (“HSD”). Pursuant

to Local Rule 7, Plaintiffs’ counsel conferred with Defense counsel, who do not oppose this

motion.

        Designating this filing as HSD is appropriate, as Attachment 2 contains information,

including the names of Plaintiffs and witnesses, designated “Highly Confidential” pursuant to the

Third Amended Protective Order, Dkt. 788, entered by the Court in this case. The Protective

Order requires any party filing such material to follow procedures for filing HSDs, as prescribed

in Standing Order No. 21-3. See Dkt. 788, ¶ 33.1.

        A proposed order is attached as Exhibit A. Two paper copies of the proposed HSDs will

be delivered to this Court’s Clerk’s Office, as required by Paragraph 3(a) of Standing Order No.

21-3.

Date: July 14, 2021                                 Respectfully submitted,

                                                    /s/ Kit A. Pierson
                                                    Kit A. Pierson (# 398123)


                                                1
Case 1:01-cv-01357-RCL Document 816 Filed 07/14/21 Page 2 of 3




                                  Agnieszka M. Fryszman (# 459208)
                                  Nicholas J. Jacques (#1673121)
                                  Cohen Milstein Sellers & Toll PLLC
                                  1100 New York Ave., N.W.
                                  Suite 500, East Tower
                                  Washington, DC 20005
                                  Tel: (202) 408-4600
                                  Fax: (202) 408-4699
                                  afryszman@cohenmilstein.com
                                  kpierson@cohenmilstein.com
                                  njacques@cohenmilstein.com

                                  Poorad Razavi
                                  Cohen Milstein Seller & Toll PLLC
                                  2925 PGA Blvd., Suite 200
                                  Palm Beach Gardens, FL. 33410
                                  Tel: (561) 515-1400
                                  Fax: (561) 515-1401
                                  prazavi@cohenmilstein.com

                                  Paul L. Hoffman (Pro Hac Vice)
                                  Schonbrun Seplow Harris Hoffman & Zeldes
                                    LLP
                                  11543 W. Olympic Blvd
                                  Los Angeles, CA 90064
                                  Tel: (310) 396-0731
                                  hoffpaul@aol.com

                                  Terrence P. Collingsworth (# 471830)
                                  International Rights Advocates
                                  621 Maryland Ave., N.E.
                                  Washington, DC 20002
                                  Tel: (202) 255-2198

                                  Attorneys for Plaintiffs




                              2
          Case 1:01-cv-01357-RCL Document 816 Filed 07/14/21 Page 3 of 3




                                    CERTIFICATE OF SERVICE

         I hereby certify that on July 14, 2021, I electronically filed the foregoing Plaintiffs’

Motion to Designate Filing as HSD with the Clerk of the Court using the ECF, who in turn sent

notice to all counsel of record in this matter.



Dated:     July 14, 2021                                /s/ Kit A. Pierson
                                                        Kit A. Pierson




                                                   3
